—In an action to recover damages for medical malpractice, the defendant Madeline Lamarque appeals from an order of the Supreme Court, Kings County (Spodek, J.), dated April 20, 1998, which denied her motion for summary judgment dismissing the complaint insofar as asserted against her.
Ordered that the order is affirmed, with costs.
The plaintiffs mother commenced this action on his behalf, alleging that the defendant doctors committed malpractice while attending to her prenatal care, resulting in severe brain damage and other serious injuries to the plaintiff. The appellant, Dr. Madeline Lamarque, moved for summary judgment on the ground that she had no recollection of treating the mother during her pregnancy, and the sole documentary evidence of her involvement in the mother’s prenatal treatment was a patient transfer form which, according to the appellant’s testimony, was “back-dated”, and thus was not reliable evidence. The Supreme Court denied the motion.
Contrary to the appellant’s contention, there was sufficient admissible evidence in the hospital records to raise a triable issue of fact regarding her involvement as the mother’s primary attending physician during her hospital stay. O’Brien, J. P., Altman, Luciano and Smith, JJ., concur.